UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2226


GILBERTO MARTIN-BALTAZAR,

                Petitioner,

          v.

LORETTA E. LYNCH, United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2015                 Decided:   May 8, 2015


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gilberto Martin-Baltazar, Petitioner Pro Se.    Todd J. Cochran,
John Hogan, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gilberto          Martin-Baltazar,       a   native   and    citizen    of

Guatemala, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reopen.                  We

deny the petition for review.

      On March 26, 2013, the Board dismissed Baltazar’s appeal

from the immigration judge’s order finding him removable, and

denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.                   On June 30,

2014, Martin-Baltazar filed a motion to reopen with the Board

for the purpose of seeking cancellation of removal.                  The Board

denied the motion as untimely and declined to exercise its sua

sponte authority to reopen. *

      An alien may file one motion to reopen within 90 days of

the       entry        of   a   final     order    of   removal.    8   U.S.C.

§ 1229a(c)(7)(A), (C) (2012); 8 C.F.R. § 1003.2(c)(2) (2014).

Here,      it     is    undisputed      that   Martin-Baltazar’s   motion    was

untimely.         On appeal, however, Martin-Baltazar notes that the

time limitation does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions arising in the country to which the alien was ordered


      *
       Martin-Baltazar does not challenge the Board’s refusal to
exercise its discretion to reopen sua sponte.



                                           2
removed.      8     U.S.C.   § 1229a(c)(7)(C)(ii)         (2012);   8    C.F.R.   §

1003.2(c)(3)(ii) (2014).          Martin-Baltazar argues that the recent

birth of his daughter in the United States provides him with a

qualifying relative for the purposes of cancellation of removal,

rendering     the     time    limitation     on     his    motion       to   reopen

inapplicable.

     We disagree.        A change in personal circumstances, such as

the birth of a child who is a United States citizen, is not the

same as a change in country conditions and does not excuse a

petitioner’s failure to observe the time limitation for filing a

motion to reopen.        See Ji Cheng Ni v. Holder, 715 F.3d 620, 624

(7th Cir. 2013); Najmabadi v. Holder, 597 F.3d 983, 991 (9th

Cir. 2010).       Accordingly, we conclude that the Board did not

abuse its discretion in denying the motion to reopen.

     Therefore, we deny the petition for review.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials    before    this     Court   and

argument would not aid the decisional process.

                                                               PETITION DENIED




                                         3